Title: From George Washington to Henry Laurens, 18 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Quarters Fredericksburg 18th October 1778.
          
          I am honored with yours of the 9th inclosing a Resolve to extend the Embargo and to prevent forestalling provision. I hope the latter will have the desired effect, for unless that most infamous practice of raising the prices of the necessaries of life can be stopped, it will be impossible for any Funds to subsist the Army.
          Inclosed you have the Copy of a petition from the Refugees in New York to the Commissioners. You may depend upon the authenticity of it, as it is taken from a New York paper. It should seem by this that they are extremely sollicitous and anxious to know whether New York is to be garrisoned, which implies a suspicion on their part, that it is to be evacuated.
          All accounts since mine of the 14th confirm the report of a very considerable embarkation. It is said to consist of ten British Regiments compleated to their full establishment, and their Grenadier and Light Companies added to them. This will make them amount to upwards of five thousand Men. They have not sailed.
          I cannot say that I am satisifed, that a total evacuation of the City is intended this Winter, altho’ many inhabitants near the lines, and several out of the City are of that opinion. I have set every engine at work to procure full intelligence of their designs and I hope to succeed. The current opinion of deserters and others is that the present embarkation is intended for the West Indies; some few have said that 
            
            
            
            they have a design upon Charlestown. I have the honor to be with the greatest Respect & Regard Your Excellency’s most obt Servt
          
            Go: Washington
          
        